Citation Nr: 0707446	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The appellant had active military service from July 1968 to 
July 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), in which the RO denied a rating in 
excess of 50 percent for PTSD.

In September 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran, through his representative, contended that the 
current appeal arose from the September 1999 RO rating 
decision.  The representative maintained that the veteran 
filed a notice of disagreement in January 2000 to the RO's 
September 1999 assignment of a 50 percent rating for PTSD.  
The Board notes that the RO issued a statement of the case in 
April 2000 regarding the issues of entitlement to a rating in 
excess of 50 percent for PTSD.  Several weeks later in April 
2000, the veteran testified before a Hearing Officer at the 
RO regarding the PTSD rating.  A copy of the transcript of 
the April 2000 hearing is of record, which the Board accepts 
as a timely substantive appeal for the PTSD rating issue.  

For clarity, the Board notes that in a September 2001 rating 
decision, the RO denied the veteran's claim for a total 
disability rating due to individual unemployability (TDIU) as 
well as for a rating in excess of 50 percent for PTSD.  The 
veteran filed a notice of disagreement to these two issues in 
September 2002, and the RO issued a statement of the case in 
November 2003 listing these two issues.  In January 2004, the 
veteran filed a VA Form 9 in which he specifically appealed 
only the PTSD rating issue (which was already in appellate 
status) and not the TDIU issue.  Therefore, the Board will 
address the evaluation of PTSD on appeal but not the TDIU 
issue.





FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished. 

2.  The veteran's PTSD is manifested by severe occupational 
and social functioning, nightmares about his combat 
experiences, difficulty sleeping, recurrent thoughts about 
those experiences, social withdrawal and isolation, 
susceptibility to environmental triggers, and avoidance of 
violent themes and conflicts. 


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, Social Security 
Administration (SSA) disability records, and lay statements.  

The veteran testified in September 2006 that he has not 
treated with a VA or private medical professional regarding 
his PTSD for a number of years.  The veteran believed that 
his private physician had died, and that he was unable to 
obtain those records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Each disability must be considered from the point of view of 
the veteran working or seeking work. 38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the criteria for PTSD, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

Furthermore, the Board notes that the GAF scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score from 21 to 30 is indicative of behavior 
which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board finds that the evidence of record more nearly 
approximates the criteria for a 70 percent rating.  
Diagnostic Code 9411.

VA examined the veteran in February 1999.  According to the 
psychiatric examination report, the veteran had no impairment 
of thought process or communication, he denied hallucinations 
or delusions, his behavior was generally appropriate, he 
denied any suicidal or homicidal intent, he maintained 
adequate personal hygiene and activities of daily living 
(ADLs), his memory was generally intact for recent and remote 
events, no obsessive or ritualistic behavior was described, 
his rate and flow of speech was somewhat slow and slurred, 
but as previously mentioned he had been drinking heavily for 
a considerable period of time.  He denied any history of 
panic attacks.  His mood appeared dysphoric, he was anxious 
and tense.  He had problems with impulse control particularly 
related to his consumption of alcohol and was to act out in a 
violent and threatening fashion.  His sleep was impaired due 
to PTSD and chronic alcoholism.  He was competent.  The 
examiner diagnosed him with PTSD with a GAF of 48.  The 
examiner added that the veteran showed some occupational 
impairment.  He worked only 30 hours per week instead of 60, 
and he claimed that he was socially isolated and alienated 
from others.  He had few friends and no female friends that 
he had associated with on a regular basis.  The status of his 
social and occupational impairment appeared to be affected by 
both PTSD symptoms and chronic alcoholism.

According to an August 2001 VA examination report, the claims 
file was not available for review.  The veteran reported that 
he had been receiving outpatient VA treatment since 1987.  He 
has since relapsed and continued to drink.  As an outpatient, 
he reported that he was treated following his rehabilitation 
program for several months.

According to a June 2005 VA examination report, the veteran 
related that he continued to have nightmares about his combat 
experiences, difficulty sleeping, recurrent thoughts about 
those experiences, social withdrawal and isolation, 
susceptibility to environmental triggers, and avoidance of 
violent themes and conflicts.  He described a typical day as 
staying at home taking care of his personal activities of 
daily living, watching television, and completing jigsaw 
puzzles.  He stated that, on occasion he would go shopping 
with his daughter.  The veteran said that he had asked for 
individual unemployability based on his PTSD and his 
nonservice-connected amputated leg.  The examiner noted that 
the veteran was polite and cooperative during the interview, 
but was visibly nervous and tense.  His affect was 
appropriate, and his mood appeared to be dysthymic.  He was 
alert, oriented, relevant, and coherent.  There were no 
evident signs of psychosis.  He did not exhibit homicidal or 
suicidal thinking.  There was no impairment of thought 
processes.  He was competent and able to manage his affairs.  
He related his experiences, problems, and symptoms in a 
seemingly sincere and candid manner.  The effect of the 
patient's PTSD on his occupational and social functioning was 
estimated to be severe.  Coupled with his leg amputations, 
there was little question that he was not employable.  The 
examiner diagnosed the veteran with PTSD with a GAF of 45.

In September 2006, the veteran testified before the 
undersigned that he had primarily treated with VA since 1999.  
He reported that he experienced nightmares about four times 
per week.  He described his family relations as slim to none.  
He had one daughter who helped him with groceries because he 
was homebound.  The veteran contended that he was unable to 
work as a result of his service-connected PTSD.  The veteran 
reported that he currently was not under any sort of 
treatment for his PTSD.  He added that he had not been 
treated for at least the last five years. The veteran 
believed that his private physician had died.  The veteran 
reported that he was unable to obtain those private records.  

The Board finds that the evidence of record more nearly 
approximates the criteria for a 70 percent rating for PTSD.  
The June 2005 VA PTSD examination report reflects that the 
veteran's PTSD had worsened during the pendency of the 
appeal.  The June 2005 VA examiner noted that the veteran's 
occupational ability had become severely impaired.  The June 
2005 VA psychiatric examiner opined that the influence of the 
patient's PTSD on his occupational and social functioning was 
estimated to be severe and that, coupled with his nonservice-
connected amputations of the lower extremities, there was 
little question that he was not employable.  The June 2005 
examiner diagnosed the veteran with PTSD and assigned a GAF 
of 45.  As noted, scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

Despite the veteran's increased impairment due to PTSD, the 
Board finds that the evidence does not more nearly 
approximate total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
veteran testified that he had not sought treatment for his 
PTSD for at least the last five years.  He further indicated 
that he did not believe he could obtain any additional 
private evidence because his physician had passed away.  
Thus, the veteran has not identified any medical evidence 
during this time.  Although the evidence of record shows that 
the veteran is currently unemployable, the preponderance of 
the evidence clearly shows that his unemployability is 
primarily due to his nonservice-connected lower extremity 
amputations and not specifically due to his service-connected 
PTSD.

The SSA records are not probative because they reflect that 
the veteran was awarded SSA disability benefits based on 
nonservice -connected disorders and not the veteran's PTSD.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of a higher rating, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 70 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


